Exhibit 10.3

 

JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 

AMENDED: 1 November 1987

 

AMENDED: 24 February 1988

 

AMENDED: 28 February 1990

 

AMENDED: 27 February 1991

 

AMENDED: 29 May 1991

 

AMENDED: 26 August 1992

 

AMENDED: 09 December 1992

 

AMENDED: May 1993 – Effective: 01 July 1993

 

AMENDED: 08 December 1993 – Effective: 01 July 1993

 

AMENDED: 07 December 1994

 

AMENDED: May 1995 – Effective: 01 January 1995

 

AMENDED: 13 December 1995 – Effective: 01 January 1995

 

AMENDED: 04 December 1996 – Effective: 01 January 1997

 

AMENDED: 07 January 1998 – Effective: 01 January 1998

 

AMENDED: 26 May 1999  - Effective: 26 May 1999

 

AMENDED: 19 July 1999  - Effective: 01 July 1999

 

AMENDED: 06 August 1999 – Effective: 01 August 1999

 

AMENDED: 02 November 1999 – Effective: 01 November 1999

 

AMENDED:  31 July 2000 –Effective: 01 Jan 2000 (Item (1&2) 01 Apr 2000 (Item
(3) 
(See Resolution for Item explanation)

 

AMENDED: 29 January 2002 - Effective: 01 January 2002

 

AMENDED: 1 December 2005 – Effective: 1 January 2005

 

AMENDED: 13 December 2007 – Effective: 1 January 2007

 

--------------------------------------------------------------------------------


 

JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 

TABLE OF CONTENTS

 

Table of Contents

 

Section

 

 

Page

 

 

 

 

Table of Contents

 

 

 

Page

 

 

 

 

 

 

 

Section 1.

Purpose and Establishment

 

 

1.1

Establishment and Amendment of the Plan

1

 

1.2

Purpose

1

 

1.3

Cost of Benefits

1

 

1.4

Application of Plan

1

 

1.5

Administration, Amendment and Termination

1

 

1.6

Nonencumbrance of Benefits

2

 

1.7

Employment Rights

2

 

1.8

Severability

2

 

1.9

Applicable Law

3

 

 

 

 

Section 2.

Definitions

3

 

2.1

Definitions

3

 

2.2

Gender and Number

6

 

 

 

 

Section 3.

Supplemental Pension Benefit

 

 

3.1

Eligibility

7

 

3.2

Amount

7

 

3.3

Limitations

8

 

3.4

Reduction for Early Retirement under Contemporary Pension Option

8

 

3.5

Commencement and Duration

8

 

3.6

Death Prior to Receipt of Lump Sum

9

 

3.7

Qualified Domestic Relations Order

10

 

 

 

 

Section 4.

Disability Benefit

 

 

4.1

Eligibility

11

 

4.2

Amount

11

 

4.3

Commencement and Duration

11

 

 

 

 

Section 5.

Change in Control of Company

 

 

5.1

Eligibility

12

 

5.2

Change in Control of the Company

12

 

5.3

Cause

13

 

5.4

Good Reason

13

 

5.5

Amount

14

 

--------------------------------------------------------------------------------


 

 

5.6

Commencement and Duration

14

 

5.7

Deere & Company Severance Protection Agreement

14

 

 

 

 

Section 6.

Survivor Benefits

 

 

6.1

Death of an Active or Disabled Participant

15

 

6.2

Death of a Retired Participant

15

 

6.3

Commencement and Duration

16

 

6.4

Survivor Benefit Election After Retirement.

16

 

 

 

 

Section 7.

Financing of Benefits

17

 

7.1

Contractual Obligation

17

 

7.2

Unsecured General Creditor

17

 

7.3

Funding

17

 

7.4

Vesting

17

 

7.5

Administration

17

 

7.6

Expenses

17

 

7.7

Indemnification and Exculpation

17

 

7.8

Effect on Other Benefit Plans

18

 

7.9

Tax Liability

18

 

APPENDIX A

 

 

       Article A-1  APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

1

A-1.1

 Application of this Article

1

A-1.2

 Retirement During Calendar Year 2007 or Later

1

A-1.3

 Termination During Calendar Year 2005 or Later

1

       Article A-2  DEATH and DISABILITY BENEFITS

2

A-2.1

 Application of Article A-2

2

A-2.2

 No Additional Rights Because of Death

2

A-2.3

 Rules Based on Timing of Death

2

A-2.4

 Separation from Service Due to Disability

3

A-2.5

 Return to Work Following Disability

4

 

 

 

APPENDIX B

 

 

       Article B-1  MISCELLANEOUS PROVISIONS

1

B-1.1

 Application of this Article

1

B-1.2

 Impact of Vacation

1

B-1.3

 Impact of Leave of Absence and Special Paid Leave of Absence

1

B-1.4

 No Acceleration or Delay

2

       Article B-2  A MENDMENT AND TERMINATION

2

B-2.1

 Amendment and Termination

2

B-2.2

 Plan Benefit in the Event of Termination

2

       Article B-3  DEFINITIONS

2

B-3.1

 Section References

2

B-3.2

 Terms Defined

2

 

--------------------------------------------------------------------------------


 

JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 


SECTION 1.    PURPOSE AND ESTABLISHMENT


 

1.1                                 Establishment and Amendment of the Plan. 
Deere & Company (the “Company”) established and presently maintains the John
Deere Supplemental Pension Benefit Plan (the “Plan”), an unfunded supplemental
retirement plan for the benefit of its eligible employees, on 1 November 1978. 
Said plan is hereby further amended and restated as set forth herein effective
as of 1 January 1997.  Effective as of 1 January 2007, the Plan is amended
pursuant to Section 409A of the Code as set forth in Appendices A and B, which
form part of the Plan.  Amendments to the Plan adopted in 2006 and 2007 are
intended to align Plan provisions with prior operational changes and avoid the
imposition on any Participant of taxes and interest pursuant to Section 409A of
the Code.

 

1.2                                 Purpose.  The purpose of this Plan is to
promote the mutual interests of Deere & Company and its Officers and Executives.

 

1.3                                 Cost of Benefits.  Cost of providing
benefits under the Plan will be borne by the Company.

 

1.4                                 Application of Plan.  The provisions of this
Plan as set forth herein are applicable only to the employees of the Company in
current employment on or after 1 November 1987, except as specifically provided
herein.  Except as so provided, any person who was covered under the Plan as in
effect on 31 October 1987 and who was entitled to benefits under the provisions
of the Plan shall continue to be entitled to the same amount of benefits without
change under this Plan.  Any person covered under the Plan as in effect 1
November 1987 who is age 55 or above on 1 November 1987 shall be entitled to the
larger of the benefit amount in Section 3.2 below or the benefit provided under
the John Deere Supplemental Pension Benefit Plan effective prior to 1
November 1987.

 

Notwithstanding any provision of this Plan to the contrary, the provisions of
Appendices A and B shall apply to payment of benefits on or after 31 December 
2006 and such appendices shall supersede the other provisions of the Plan to the
extent necessary to eliminate inconsistencies between such Appendices and such
other provisions of the Plan.

 

1.5                                 Administration, Amendment and Termination. 
The Plan is administered by and shall be interpreted by the Company.  The Board
of Directors of the Company or the Pension Plan Oversight Committee of the Board
may at any time amend, modify or terminate this Plan in their sole discretion. 
In addition, the Deere & Company Compensation Committee shall have the authority
to approve all amendments or modifications that:

 

a.                                       in the Compensation Committee’s
judgment are procedural, technical or administrative, but do not result in
changes in the control and management of the Plan assets; or

 

1

--------------------------------------------------------------------------------


 

b.                                      in the Compensation Committee’s judgment
are necessary or advisable to comply with any changes in the laws or regulations
applicable to the Plan; or

 

c.                                       in the Compensation Committee’s
judgment are necessary or advisable to implement provisions conforming to a
collective bargaining agreement which has been approved by the Board of
Directors; or

 

d.                                      in the Compensation Committee’s judgment
will not result in changes to benefit levels exceeding $5 million dollars per
amendment or modification during the first full fiscal year that such changes
are effective for the Plan; or

 

e.                                       are the subject of a specific
delegation of authority from the Board of Directors.

 

Provided, however, that this Plan shall not be amended or modified so as to
reduce or diminish the benefit then currently being paid to any employee or
Surviving Spouse of any former employee without such person’s consent.  The
power to terminate this Plan shall be reserved to the Board of Directors of
Deere & Company.  The procedure for amendment or modification of the Plan by
either the Board of Directors, or, to the extent so authorized, the Pension Plan
Oversight Committee, as the case may be, shall consist of:  the lawful adoption
of a written amendment or modification to the Plan by majority vote at a validly
held meeting or by unanimous written consent, followed by the filing of such
duly adopted amendment or modification by the Secretary with the official
records of the Company.

 

1.6                                 Nonencumbrance of Benefits.  Except as
provided in Article VIII, Section 8 of the John Deere Pension Plan for Salaried
Employees, no employee, retired employee, or other beneficiary hereunder shall
have any right to assign, alienate, pledge, hypothecate, anticipate, or in any
way create a lien upon any part of this Plan, nor shall the interest of any
beneficiary or any distributions due or accruing to such beneficiary be liable
in any way for the debts, defaults, or obligations of such beneficiary, whether
such obligations arise out of contract or tort, or out of duty to pay alimony or
to support dependents, or otherwise.

 

1.7                                 Employment Rights.  Establishment of this
Plan shall not be construed to give any Participant the right to be retained by
the Company or to any benefits not specifically provided by the Plan.

 

1.8                                 Severability.  In the event any provision of
the Plan shall be held invalid or illegal for any reason, any invalidity or
illegality shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced as if the invalid or illegal provision had never been
inserted, and the Company shall have the privilege and

 

2

--------------------------------------------------------------------------------


 

opportunity to correct and remedy such questions of invalidity or illegality by
amendment as provided in the Plan.

 

1.9                                 Applicable Law.  This Plan is fully exempt
from Titles II, III, and IV of ERISA.  The Plan shall be governed and construed
in accordance with Title I of ERISA and other applicable law (including, to the
extent not preempted by federal law, the laws of the State of Illinois).

 


SECTION 2.    DEFINITIONS


 

2.1                                 Definitions.  Whenever used in this Plan, it
is intended that the following terms have the meanings set forth below.  Defined
terms used in Appendix A or B have the meanings set forth in Appendix B.

 


(A)         “AVERAGE PENSIONABLE PAY” OF THE TRADITIONAL PENSION OPTION MEANS
THE AVERAGE FOR EACH  YEAR OF THE FOLLOWING:


 

(1)        ALL STRAIGHT-TIME SALARY PAYMENTS, PLUS THE LARGER OF (I) OR
(II) THROUGH 31 DECEMBER 2000 AND AS OF 1 JANUARY 2001 PLUS THE LARGER OF (I) OR
(III) BELOW:

 

(I)         THE AMOUNTS PAID UNDER THE JOHN DEERE PROFIT SHARING PLAN AND THE
JOHN DEERE SHORT-TERM INCENTIVE PLAN  PRIOR TO 1991 PLUS THE SUM OF THE BONUSES
PAID UNDER THE JOHN DEERE PERFORMANCE BONUS PLAN FOR SALARIED  EMPLOYEES, THE
JOHN DEERE HEALTH CARE, INC. ANNUAL PERFORMANCE AWARD PLAN OR THE JOHN DEERE
CREDIT  COMPANY PROFIT SHARING PLAN.

 

(II)        THE AMOUNT PAID PRIOR TO 1989 UNDER THE JOHN DEERE LONG-TERM
INCENTIVE PLAN, THE JOHN DEERE RESTRICTED STOCK PLAN THROUGH 1998, OR AFTER 1998
THE PRO-RATED YEARLY VESTING AMOUNT UNDER THE JOHN DEERE EQUITY INCENTIVE PLAN.

 

(III)       THE TARGET AMOUNT UNDER THE JOHN DEERE PERFORMANCE BONUS PLAN FOR
SALARIED EMPLOYEES, THE JOHN DEERE  HEALTH, INC. ANNUAL PERFORMANCE AWARD PLAN
OR THE JOHN DEERE CREDIT COMPANY PROFIT SHARING PLAN.

 

(2)        THE ANNUAL AVERAGE OF SUCH AMOUNTS SHALL BE BASED ON THE FIVE
(5) HIGHEST YEARS, NOT NECESSARILY CONSECUTIVE, DURING THE TEN (10) YEARS 
IMMEDIATELY PRECEDING THE EARLIEST OF THE PARTICIPANT’S RETIREMENT, TOTAL AND
PERMANENT DISABILITY, OR DEATH.  THE GREATER OF ANY SUCH SHORT OR LONG-TERM
AWARDS AS DEFINED IN 2.1(A)(1)(I) OR (II) ABOVE PAID OR VESTED DURING THE TWELVE
MONTHS IMMEDIATELY FOLLOWING THE PARTICIPANT’S RETIREMENT, SHALL BE SUBSTITUTED
FOR THE LOWEST SUCH ANNUAL SHORT OR LONG-TERM BONUS AWARD USED TO CALCULATE
AVERAGE PENSIONABLE PAY, IF THE RESULT WOULD BE A HIGHER PENSION BENEFIT.  ALL
AMOUNTS USED IN CALCULATING THE AVERAGE PENSIONABLE PAY WILL BE DETERMINED
BEFORE THE EFFECT OF ANY SALARY OR BONUS DEFERRAL OR

 

3

--------------------------------------------------------------------------------


 

REDUCTION RESULTING FROM AN ELECTION BY THE EMPLOYEE UNDER ANY COMPANY SPONSORED
PLAN OR PROGRAM, BUT EXCLUDING ANY MATCHING AND/OR GROWTH FACTOR, COMPANY
CONTRIBUTION, AND/OR FLEXIBLE CREDITS PROVIDED BY THE COMPANY UNDER ANY SUCH
PLAN OR PROGRAM.

 


(B)           “AVERAGE MONTHLY PENSIONABLE PAY” MEANS THE AVERAGE PENSIONABLE
PAY DIVIDED BY TWELVE (12).


 


(C)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 

(d.1)        Career Average Pay of the Contemporary Pension Option means
the       following for those Officers listed in Exhibit 1:

 

(1)                                  THE HIGHEST FIVE CALENDAR YEARS OF THE LAST
TEN NOT NECESSARILY CONSECUTIVE AS OF 31 DECEMBER 1996 PLUS THE GREATER OF
SHORT-TERM BONUS OR LONG-TERM INCENTIVE PAY RECEIVED IN EACH OF THOSE YEARS AS
DEFINED IN SECTION 2.1(A)(1)(I) OR (II) ABOVE.

 

plus

 

(2)           BASE PAY AND SHORT-TERM BONUSES AS DEFINED IN
SECTION 2.1(A)(1)(I) ABOVE PAID BEGINNING 1 JANUARY 1997 AND THEREAFTER
(EXCLUDING ANY LONG-TERM INCENTIVES AS DEFINED IN SECTION 2.1(A)(1)(II) ABOVE).

 

The amounts of all salary, short-term bonus, or other pay received as described
in (1) and (2) above will be divided by the number of pay periods in which base
pay was received to determine the Career Average Pay.

 

(d.2)      “Career Average Pay” of the Contemporary Pension Option means the
following for newly eligible Participants effective the latter of 1 January 1997
or entering Base Salary Grade 13 or above:

 

(3)         THE HIGHEST FIVE CONSECUTIVE OF THE LAST TEN ANNIVERSARY YEARS OR
THE LAST 60 MONTHS OF STRAIGHT TIME PAY IF HIGHER AS OF 31 DECEMBER 1996 FOR
PARTICIPANTS WITH FIVE OR MORE YEARS OF CONTINUOUS EMPLOYMENT.

 

plus

 

(4)          RESTORABLE SHORT-TERM PERFORMANCE BONUSES EARNED AND PAID DURING
THE YEARS 1992-1996 CREDITED AT THE RATE OF 1/120TH FOR EACH PAY PERIOD OF
CONTINUOUS EMPLOYMENT BEGINNING 1 JANUARY 1997.  SHORT-TERM PERFORMANCE BONUSES
ARE DEFINED IN 2.1(A)(1)(I) OF THIS PLAN.

 

4

--------------------------------------------------------------------------------


 

plus

 

(5)                                  ALL STRAIGHT TIME PAY PLUS SHORT-TERM
PERFORMANCE BONUSES PAID ON OR AFTER 1 JANUARY 1997 (EXCLUDING ANY LONG-TERM
INCENTIVES SUCH AS STOCK OPTIONS).

 

The amounts of salary and bonus derived from (d.2)(1) plus (2) plus (3) above
are divided by the number of pay periods in which base pay was received to
determine the career average pay.  This amount multiplied times 2 transforms
career average pay to a monthly equivalent.

 


(E)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
THE REGULATIONS PROMULGATED THEREUNDER.


 


(F)            “COMPANY” MEANS DEERE & COMPANY, A DELAWARE CORPORATION.


 


(G)           “CONTEMPORARY PENSION OPTION” MEANS THE BENEFIT PROVIDED TO
OFFICERS LISTED IN EXHIBIT 1 WHO ELECT THE CONTEMPORARY PENSION OPTION ON OR
BEFORE 15 NOVEMBER 1996, AND ALL OTHER EXECUTIVES WHO BECOME PARTICIPANTS ON OR
AFTER 1 JANUARY 1997.


 


(H)           “DISABILITY” SHALL HAVE THE SAME MEANING AS UNDER THE QUALIFIED
RETIREMENT PLAN OR JOHN DEERE LONG TERM DISABILITY PLAN FOR SALARIED EMPLOYEES.


 


(I)            “EXECUTIVE” MEANS AN EMPLOYEE BASE SALARY GRADE 13 OR ABOVE WHO
ON 1 JANUARY 1997 IS A NON-OFFICER, OR AN EMPLOYEE WHO ATTAINS BASE SALARY GRADE
13 OR ABOVE AFTER 1 JANUARY 1997.


 


(J)            “OFFICER” MEANS EMPLOYEES LISTED IN EXHIBIT I.


 


(K)           “NON-OFFICER” MEANS ANY EMPLOYEE OF THE COMPANY WHO IS NOT AN
ELECTED OFFICER AND DOES NOT HOLD ONE OF THE ELECTED POSITIONS LISTED IN
(I) ABOVE.


 


(L)            “PARTICIPANT”  MEANS AN OFFICER AS DEFINED IN (I) ABOVE OR SALARY
GRADE 13 AND ABOVE EXECUTIVES.


 


(M)          “PLAN YEAR” MEANS THE 12-MONTH PERIOD BEGINNING EACH NOVEMBER 1.


 


(N)           “PRO-RATED YEARLY VESTING AMOUNT UNDER THE JOHN DEERE EQUITY
INCENTIVE PLAN” MEANS FOR THE PURPOSES OF CALCULATING A LONG TERM INCENTIVE
AMOUNT UNDER SECTION 2.1 (A) (1) (II) OF THIS PLAN IS ONE-QUARTER OF EACH
BI-ANNUAL EIP GRANT ALLOCATED TO EACH YEAR FOLLOWING THE GRANT DATE MULTIPLIED
TIMES THE GRANT PRICE.  IN THE EVENT AN EIP GRANT VESTS AND BONUS SHARES ARE
PAYABLE DURING THE 12 MONTHS IMMEDIATELY FOLLOWING A PARTICIPANT’S RETIREMENT,
THE ACTUAL VALUE OF THE GRANT WILL BE REDETERMINED AND ALLOCATED EQUALLY IN
ONE-QUARTER INCREMENTS TO EACH OF THE YEARS FOLLOWING THE GRANT DATE WHICH WERE
USED TO


 

5

--------------------------------------------------------------------------------


 


CALCULATE AVERAGE PENSIONABLE PAY, IF THE RESULT WOULD BE A HIGHER PENSION
BENEFIT.


 


(O)           “QUALIFIED RETIREMENT PLAN” MEANS THE JOHN DEERE PENSION PLAN FOR
SALARIED EMPLOYEES WHICH IS A QUALIFIED PLAN UNDER SECTION 401(A) OF THE
INTERNAL REVENUE CODE.  PROVISIONS UNDER THIS PLAN SHALL IN NO WAY ALTER
PROVISIONS UNDER THE QUALIFIED RETIREMENT PLAN.


 


(P)           “RETIREMENT BENEFIT” SHALL BE A SINGLE-LIFE ANNUITY OR LUMP SUM
AMOUNT AS PROVIDED UNDER SECTION 3 SUBJECT TO PROVISIONS OF SECTION 5.


 


(Q)           “SECTION 162(M) PARTICIPANT” MEANS A PARTICIPANT WHO IS THE CEO OR
THE FOUR HIGHEST PAID EXECUTIVES, AS REPORTED IN THE PROXY, WHO IS EMPLOYED ON
THE LAST DAY OF THE FISCAL YEAR.


 


(R)            “SERVICE” SHALL HAVE THE SAME MEANING IN THIS PLAN AS “SERVICE
CREDIT” IN THE QUALIFIED RETIREMENT PLAN.  SERVICE CREDIT FOR BENEFIT PURPOSES
IN THIS PLAN FOR THOSE EXECUTIVES NOT LISTED IN EXHIBIT I WILL BEGIN ON THE
LATTER OF 1 JANUARY 1997 OR ATTAINMENT OF BASE SALARY GRADE 13 OR ABOVE
WHICHEVER IS LATER.


 


(S)           “SURVIVING SPOUSE” SHALL MEAN THE LEGALLY MARRIED SPOUSE
(DETERMINED UNDER BOTH THE LAWS OF THE DECEASED PARTICIPANT’S DOMICILE AND THE
LAWS OF THE UNITED STATES) OF A DECEASED PARTICIPANT.


 


(T)            “TRADITIONAL PENSION OPTION” MEANS THE BENEFIT UNDER THIS PLAN
FOR OFFICERS WHO (1) ARE LISTED IN EXHIBIT 1, AND (2) ARE OR BECOME
PARTICIPANTS, AND (3) WHO ELECT THE TRADITIONAL PENSION OPTION ON OR BEFORE 15
NOVEMBER 1996.


 

 

2.2                                 Gender and Number.  Except when otherwise
indicated by the context, any masculine term used herein shall also include the
feminine, and the singular shall also include the plural.

 

6

--------------------------------------------------------------------------------


 


SECTION 3.    SUPPLEMENTAL PENSION BENEFIT


 

3.1                                 Eligibility.  A Participant shall be
eligible for benefits under the provisions of this Plan if such Participant is
(1) entitled to a Vested Plan Benefit under the Qualified Retirement Plan and
(2) has attained (a) age 60 under the Traditional Pension Option; (b) any age
under the Contemporary Pension Option; or (c) any age, if eligible to retire on
1 January 1997.

 

3.2                                 Amount.  Upon termination of employment an
eligible Participant pursuant to 3.1 above, shall be entitled to a monthly
Retirement Benefit as follows:

 

(1)                                  TRADITIONAL PENSION OPTION EQUALS (A) PLUS
(B) BELOW:

 


(A)           2% OF AVERAGE MONTHLY PENSIONABLE PAY FOR EACH YEAR OF SERVICE AS
AN OFFICER.


 


(B)           1 1/2% OF AVERAGE MONTHLY PENSIONABLE PAY FOR EACH YEAR OF SERVICE
AS A NON-OFFICER.


 

or

 

(2)                                  CONTEMPORARY PENSION OPTION EQUALS (A) PLUS
(B) BELOW:

 


(A)           2% OF CAREER AVERAGE PAY FOR EACH YEAR OF SERVICE AS AN OFFICER OR
PARTICIPANT.


 


(B)           1 1/2% OF CAREER AVERAGE PAY FOR EACH YEAR OF SERVICE AS A
NON-OFFICER PRIOR TO THE LATTER OF 1 JANUARY 1997 OR ATTAINMENT OF BASE SALARY
GRADE 13 OR ABOVE, WHICHEVER IS LATER.


 

This amount determined in Section 3.2(1) or 3.2(2), as applicable, shall be
subject to any reductions for

 

(1)                                  EARLY RETIREMENT UNDER THE CONTEMPORARY
PENSION OPTION AS PROVIDED IN SECTION 3.4 OF THIS PLAN.

 

(2)                                  ANY FORMULA USED (OR THAT WOULD BE USED) TO
CALCULATE ANY AGE AND/OR SERVICE-RELATED REDUCTION IN THE RETIREE’S MONTHLY
BENEFIT UNDER THE TERMS OF THE QUALIFIED RETIREMENT PLAN IN EFFECT AS OF 1
JANUARY 2007.

 

(3)                                  SURVIVOR BENEFITS DESCRIBED IN SECTION 6.

 

(4)                                  PROVISIONS SHOWN IN SECTION 3.3 WHICH
FOLLOWS AND SHALL BE FURTHER REDUCED BY THE SUM OF

 

(I)                                     THE BENEFIT EARNED UNDER THE QUALIFIED
RETIREMENT PLAN; AND

 

7

--------------------------------------------------------------------------------


 

(II)                                  THE BENEFIT PROVIDED UNDER THE JOHN DEERE
SENIOR SUPPLEMENTARY PENSION PLAN OR ERISA SUPPLEMENTARY PENSION PLAN, AS THE
CASE MAY BE.

 

Notwithstanding the foregoing, effective 1 January 2007, an Eligible Participant
pursuant to Section 3.1 above shall become entitled to the monthly Retirement
Benefit described in this Section 3.2 upon his or her Separation from Service
(as defined in Article B-3 of Appendix B); provided, however, that Section
B-1.2, if applicable, shall apply in calculating the amount of the Participant’s
benefit under the Plan, and the time and form of payment shall be determined in
accordance with Appendix A.

 

3.3                                 Limitations.

 


(A)           THE TOTAL MONTHLY RETIREMENT BENEFIT PAID UNDER THE TRADITIONAL
PENSION OPTION OF THIS PLAN, THE QUALIFIED RETIREMENT PLAN AND THE JOHN DEERE
SENIOR SUPPLEMENTARY PENSION PLAN OR ERISA SUPPLEMENTARY PENSION PLAN, AS THE
CASE MAY BE, MAY NOT EXCEED 66-2/3% OF THE AVERAGE MONTHLY PENSIONABLE PAY.  IF
SUCH NUMBER IS EXCEEDED THE AMOUNT PAYABLE UNDER THIS PLAN SHALL BE REDUCED TO
THE EXTENT NECESSARY TO EQUAL 66-2/3% OF THE AVERAGE MONTHLY PENSIONABLE PAY.


 


(B)           THAT PART OF THE RETIRED EMPLOYEE’S MONTHLY BENEFIT WHICH IS BASED
ON SERVICE CREDIT PRIOR TO 1 JULY 1993 (1 JANUARY 1994 FOR EMPLOYEES OF JOHN
DEERE CREDIT COMPANY, JOHN DEERE HEALTH CARE, INC. AND JOHN DEERE INSURANCE
GROUP) SHALL BE REDUCED BY 1/2% FOR EACH FULL YEAR IN EXCESS OF 10 YEARS THAT
THE SPOUSE IS YOUNGER THAN THE EMPLOYEE.


 

3.4                                 Reduction for Early Retirement under
Contemporary Pension Option.  The amount determined in 3.2 above shall be
reduced 1/3% per month from the unreduced full benefit age, as defined under the
terms of the Contemporary Pension Option of the Qualified Retirement Plan in
effect as of 1 January 2007, as of the date benefits commence.

 

3.5                                 Commencement and Duration.  Payment of
monthly retirement benefits provided under this Plan shall commence on the first
day of any calendar month following the date of retirement as elected under the
Qualified Retirement Plan.  Benefit payments will be made on the first day of
each calendar month thereafter.  The last payment will be made the first day of
the calendar month in which the Participant dies, subject to the provisions of
Section 5.

 

Alternatively, the Participant may elect to receive a lump sum payment for all
or a portion (in 10% increments from 10% to 90%) of the Retirement Benefits
payable under this Plan including the 55% joint and survivor annuity equal to
11% of the supplemental benefit payable, adjusted for service accrued through 30
June 1993, or 31 December 1993 in the case of employees of John Deere Credit
Company, John Deere Health Care, Inc., or John Deere Insurance Group.  Written

 

8

--------------------------------------------------------------------------------


 

notice of the Participant’s election to receive a lump sum payment shall be
irrevocable, and must be received by the Company within the twelve (12) months
prior to payment, but in no event subsequent to the Participant’s date of
retirement.  The lump sum payment shall be made to Participant twelve (12)
months after receipt of notice by the Company but in no event prior to the
Participant’s retirement.

 

Notwithstanding the above, a Section 162(m) Participant whose retirement date
coincides with the Company’s fiscal year-end date will not be paid the
previously elected lump-sum payment until he is no longer a
Section 162(m) Participant.

 

Effective beginning 1 January 2002 and thereafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon a fixed blend of 50% male mortality rates and 50% female
mortality rates from the Group Annuity Reserving Table (“GAR”) , as set forth in
Revenue Ruling 2001-62, in effect at the beginning of the plan year in which
payment is made.  The age used in the calculation will be the age of the
Participant.

 

Monthly retirement benefits will be redetermined as soon as practicable and
increased benefits paid retroactive to the Participant’s date of retirement for:

 


(A)           ANY ELIGIBLE LONG OR SHORT-TERM BONUS PAID AFTER RETIREMENT
REPLACING AN EARLIER BONUS AWARD USED TO CALCULATE AVERAGE PENSIONABLE PAY UNDER
THE TRADITIONAL PENSION OPTION


 

or

 


(B)           ANY ELIGIBLE SHORT-TERM BONUS PAID AFTER RETIREMENT ADDED TO
CAREER AVERAGE EARNINGS USED TO CALCULATE PENSION BENEFITS UNDER THE
CONTEMPORARY PENSION OPTION.


 

Effective 1 January 2008, monthly retirement benefits determined as described
above shall be paid upon the later of (i) the date specified for payment in
accordance with Section A-1.2 or A-1.3, as applicable, or (ii) on the first day
of the calendar month following vesting of the bonus giving rise to the
adjustment.

 

3.6                                 Death Prior to Receipt of Lump Sum.  If an
active Participant or a Participant on Permanent and Total Disability dies after
receipt of notice by the Company pursuant to Section 3.5 of Participant’s
irrevocable election to receive a lump sum payment, but before the expiration of
twelve (12) months after receipt by the Company of such election, a Surviving
Spouse of the Participant who is eligible for a survivor benefit under Section 6
will receive a lump sum survivor’s benefit under Section 6.1 of this Plan.  The
55% Surviving Spouse lump sum benefit will be payable no earlier than twelve
(12) months following receipt of notice by the

 

9

--------------------------------------------------------------------------------


 

Company of the deceased Participant’s irrevocable election but not before the
first day of the month following eligibility for a Surviving Spouse benefit
under the Qualified Retirement Plan.

 

If a retired Participant or a Participant on Permanent and Total Disability
subsequently retires under Normal Retirement and dies after receipt of notice by
the Company pursuant to Section 3.5 of Participant’s irrevocable election to
receive a lump sum payment, but before the expiration of twelve (12) months
after receipt by the Company of such election, a Surviving Spouse of the
Participant who is eligible for a survivor benefit under Section 6 will receive
the Participant’s full lump sum benefit under Section 3.5 of this Plan in lieu
of Surviving Spouse benefits under Section 6.  In the event the retired
Participant is unmarried at the date of death or the Surviving Spouse of the
deceased Participant is not eligible for survivor benefits under Section 6, the
Participant’s full lump sum benefit will be paid to the deceased Participant’s
estate.  The lump sum benefit will be payable no earlier than twelve (12) months
following receipt of notice by the Company of the deceased Participant’s
irrevocable election.

 

3.7                                 Qualified Domestic Relations Order.

 

Distribution is prohibited under the Plan prior to the Participant’s retirement
and, in the event of a Qualified Domestic Relations Order, the Alternate Payee
must take distribution as a single lump sum payment within 180 days following
the Participant’s retirement under the Plan.

 

10

--------------------------------------------------------------------------------


 


SECTION 4.    DISABILITY BENEFIT


 

4.1                                 Eligibility.  An employee who qualifies for
a Disability benefit in accordance with the provisions of the Qualified
Retirement Plan or John Deere Long Term Disability Plan for Salaried Employees
shall be entitled to a benefit under this Plan upon retirement under a normal
retirement under the Qualified Retirement Plan.

 

4.2                                 Amount.  The amount shall be determined in
accordance with 3.2 except that service as an Officer shall be determined for
the period of time prior to total and permanent disability as defined in the
Qualified Retirement Plan or John Deere Long Term Disability Plan for Salaried
Employees.

 

4.3                                 Commencement and Duration.  In the event of
Disability, the payment method shall be the same as that elected pursuant to
Section 3.5 of this Plan.  In the event of Disability, payments of Retirement
Benefits provided under this section shall be made or commence on the same date
as Retirement Benefits commence under the normal Retirement  Provisions under
the Qualified Retirement Plan.

 

11

--------------------------------------------------------------------------------


 


SECTION 5.    CHANGE IN CONTROL OF COMPANY


 

5.1                                 Eligibility.  If a Change in Control of the
Company (as defined in 5.2 below) shall have occurred, and a Participant who has
not attained age 60 ceases to be an employee of the Company, such Participant
shall be eligible for benefits under the provisions of this Plan notwithstanding
his age at the time of such cessation of employment, unless such cessation of
employment is (i) by the Company for “Cause” (as defined in 5.3 below), or
(ii) by the participant for other than Good Reason (as defined in 5.4 below). 
If the Participant ‘s cessation of employment is by reason of Death or Permanent
Disability, the Participant ‘s rights under this Plan shall be governed by
Section 4 and 6 of this Plan, despite the occurrence of a change in control. 
References in this Section 5.1 to “cessation of employment” shall be references
to a Separation from Service, as defined in Article B-3 of Appendix B.

 

5.2                                 Change in Control of the Company.  A change
in control of the Company shall mean a change in control of a nature that would
be required to be reported in response to Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as now or hereafter
amended (the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement; provided, that, without limitation, such a Change in
Control shall be deemed to have occurred if:

 

(I)                                     ANY “PERSON” (AS DEFINED IN SECTIONS
13(D) AND 14(D) OF THE EXCHANGE ACT) IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13(D-3) UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING THIRTY PERCENT (30%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES;

 

(II)                                  DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS (NOT INCLUDING ANY PERIOD PRIOR TO DECEMBER 9, 1987) THERE SHALL CEASE TO
BE A MAJORITY OF THE BOARD COMPRISED AS FOLLOWS:  INDIVIDUALS WHO AT THE
BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD AND ANY NEW DIRECTOR(S) WHOSE
ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS
WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL
IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED; OR

 

(III)                               THE SHAREHOLDERS OF THE COMPANY APPROVE A
MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER COMPANY, OTHER THAN A
MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) AT LEAST 80% OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE COMPANY OR

 

12

--------------------------------------------------------------------------------


 

SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION.

 

(IV)                              THE SHAREHOLDERS OF THE COMPANY APPROVE A PLAN
OF COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL THE COMPANY’S ASSETS.

 

5.3                                 Cause.  Termination of employment by the
Company for “Cause” shall mean termination pursuant to notice of termination
setting out the reason for termination upon (i) the willful and continued
failure by the participant to substantially perform his duties with the Company
after a specific, written demand is developed;  (ii) the willful engaging by the
participant in conduct which is demonstrably and materially injurious to the
Company, monetarily or otherwise or (iii) the participant’s conviction of a
felony which impairs the participant’s ability substantially to perform his
duties with the Company.

 

An act, or failure to act, shall be deemed “willful” if it is done, or omitted
to be done, not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company.

 

5.4                                 Good Reason.  “Good Reason” shall mean the
occurrence, without the participant’s express written consent, within 24 months
following a Change in Control of the Company, of any one or more of the
following:

 

(I)                                     THE ASSIGNMENT TO THE PARTICIPANT OF
DUTIES MATERIALLY INCONSISTENT WITH THE PARTICIPANT’S DUTIES, RESPONSIBILITIES
AND STATUS PRIOR TO THE CHANGE IN CONTROL OR A MATERIAL REDUCTION OR ALTERATION
IN THE SCOPE OF THE PARTICIPANT’S RESPONSIBILITIES FROM THOSE IN EFFECT PRIOR TO
THE CHANGE IN CONTROL;

 

(II)                                  A REDUCTION BY THE COMPANY IN THE
PARTICIPANT’S BASE SALARY OR PROFIT SHARING AWARD AS IN EFFECT PRIOR TO THE
CHANGE IN CONTROL;

 

(III)                               THE COMPANY REQUIRING THE PARTICIPANT TO BE
BASED AT A LOCATION IN EXCESS OF TWENTY-FIVE (25) MILES FROM THE LOCATION WHERE
THE PARTICIPANT IS CURRENTLY BASED;

 

(IV)                              THE FAILURE BY THE COMPANY OR ANY SUCCESSOR TO
THE COMPANY TO CONTINUE IN EFFECT ANY OTHER PENSION PLANS, OR ITS PROFIT SHARING
PLAN FOR SALARIED EMPLOYEES, SHORT-TERM INCENTIVE BONUS PLAN, DEFERRED
COMPENSATION PLAN, LONG-TERM INCENTIVE PLAN, THE JOHN DEERE STOCK OPTION PLAN OR
ANY OTHER OF THE COMPANY’S EMPLOYEE BENEFIT PLANS, POLICIES, PRACTICES OR
ARRANGEMENTS APPLYING TO THE PARTICIPANT OR THE FAILURE BY THE COMPANY TO
CONTINUE THE PARTICIPANT’S PARTICIPATION THEREIN ON SUBSTANTIALLY THE SAME
BASIS, BOTH IN TERMS OF THE AMOUNT OF BENEFITS PROVIDED AND THE LEVEL OF HIS

 

13

--------------------------------------------------------------------------------


 

or her participation relative to other participants, as existed prior to the
Change in Control;

 

If Good Reason exists, the participant’s right to terminate his or her
employment pursuant to this Subsection shall not be affected by temporary or
subsequent incapacity due to physical or mental illness.  Continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder.  Retirement at less than
“normal retirement age” as defined in the John Deere Pension Plan for Salaried
Employees constitutes a “termination” for purposes of this Subsection.

 

5.5                                 Amount.  The amount of the benefit payable
under this section shall be determined in accordance with Section 3.2.

 

5.6                                 Commencement and Duration.  Retirement
Benefits provided under this section shall be made in a lump sum on the first
day of the calendar month following the date the Participant ceases employment
with the Company, except as noted in Section 3.5.  Calculation of the lump sum
payment shall be made in accordance with the terms set forth in Section 3.5

 

5.7           Deere & Company Severance Protection Agreement.

 

The change in control of Company provisions shown above do not apply in the
event a Participant has received and executed a personal Severance Protection
Agreement issued by Deere & Company.  In order for the Severance Protection
Agreement to apply in lieu of the provisions shown in Section 5 above the
Agreement must be effective as shown in Article I. Establishment, Term and
Purpose of the Deere & Company Severance Protection Agreement.

 

14

--------------------------------------------------------------------------------


 


SECTION 6.    SURVIVOR BENEFITS


 

6.1                                 Death of an Active or Disabled Participant. 
In the event of the death of an active Participant or a Participant on
Disability, notwithstanding Section 3.1 of this Plan,  the Surviving Spouse
shall be eligible for a monthly survivor benefit provided the Participant:

 


(A)           WAS MARRIED AND ELIGIBLE TO RETIRE ON THE DATE OF DEATH UNDER
EARLY OR NORMAL RETIREMENT PROVISIONS OF THE QUALIFIED RETIREMENT PLAN OR


 


(B)           HAD BEEN MARRIED FOR AT LEAST ONE YEAR PRIOR TO DEATH AND WAS ON
TOTAL AND PERMANENT DISABILITY AS PROVIDED IN THE QUALIFIED RETIREMENT PLAN OR


 


(C)           WAS MARRIED FOR AT LEAST ONE YEAR PRIOR TO DEATH AND PARTICIPANT
HAD ELECTED THE CONTEMPORARY PENSION OPTION AND WAS VESTED UNDER THE QUALIFIED
RETIREMENT PLAN OR


 


(D)           WAS MARRIED FOR AT LEAST ONE YEAR PRIOR TO DEATH AND THE
PARTICIPANT ELECTED THE TRADITIONAL PENSION OPTION AND HAD THREE YEARS OR MORE
OF SERVICE AS AN OFFICER.  THE BENEFIT WILL BE REDUCED 1/3% OF 1% FOR EACH MONTH
THE OFFICER WOULD HAVE BEEN UNDER AGE 60 AT THE DATE THIS SURVIVING SPOUSE
BENEFIT COMMENCES.


 

The Surviving Spouse benefit under this Plan for a Participant who died prior to
retirement as specified in 6.1 will be in the same proportion of the
Participant’s benefit under Section 3 of this Plan as the Surviving Spouse
benefit under the Qualified Retirement Plan bears to the Participant’s benefit
under Article IV, Section 1 of the Qualified Retirement Plan.  The Surviving
Spouse benefit will be payable as a monthly annuity or as a lump sum as of the
first of the month following eligibility for a Surviving Spouse benefit under
the Qualified Retirement Plan.

 

6.2                                 Death of a Retired Participant.  The
Surviving Spouse shall be eligible for a monthly survivor benefit provided:

 


(A)           THE PARTICIPANT IS ELIGIBLE FOR A RETIREMENT BENEFIT UNDER THIS
PLAN AND


 


(B)           THE PARTICIPANT HAD NOT RECEIVED THE LUMP SUM PAYMENT PROVIDED
UNDER SECTION 3.5 OF THIS PLAN AND


 


(C)           THE SURVIVING SPOUSE AND PARTICIPANT WERE EITHER:


 

(1)           CONTINUOUSLY MARRIED BEFORE THE PARTICIPANT’S EARLY OR NORMAL
RETIREMENT OR

 

(2)           THE PARTICIPANT HAD ELECTED A SURVIVING SPOUSE BENEFIT UNDER
SECTION 6.4 BELOW.

 

15

--------------------------------------------------------------------------------


 

The survivor benefit option elected by the retired Participant under Article IV,
Section 1 of the Qualified Retirement Plan shall apply to the survivor benefit
payable under this Plan.  Any formula used to calculate the reduction in the
retiree’s monthly benefit under the Qualified Retirement Plan shall also apply
under this Plan.

 

6.3                                 Commencement and Duration.  Payment of
monthly death benefits provided under this section shall commence on the same
date that Surviving Spouse benefits commence under the Qualified Retirement
Plan.  The last payment will be made on the first day of the month of the
Surviving Spouse’s death.

 

6.4                                 Survivor Benefit Election After Retirement. 
A Participant who retired and is receiving benefits under this Plan, for whom no
survivor benefit is in effect, may elect a survivor benefit by filing a written
application with the Company provided:

 

(1)           THE PARTICIPANT WAS NOT MARRIED AT RETIREMENT AND HAS SUBSEQUENTLY
MARRIED, OR

 

(2)           THE PARTICIPANT HAS HAD A SURVIVOR BENEFIT PROVISION IN EFFECT AND
HAS REMARRIED, AND

 

(3)           THE PARTICIPANT HAD NOT RECEIVED A LUMP SUM PAYMENT PROVIDED IN
SECTION 3.5 OF THIS PLAN.

 

The Survivor Benefit under this paragraph and any applicable reduction to the
retired Participant’s benefit shall be effective with respect to benefits
falling due for months commencing with the first day of the month following the
month in which the Company receives an application, but in no event before the
first day of the month following the month in which the retired Participant has
been married to the designated spouse for one year.

 

On or after 1 July 1999, if the Company is notified of a designated spouse
following the first day of the month in which the retired employee has been
married to the designated spouse for one year, retroactive reductions and
benefit adjustments will be made to the retired Participant’s pension benefit or
the survivor’s benefit, in the event of a retired Participant’s death for such
late notice.  These retroactive reductions will become payable for the period of
time based on the date the survivor benefit would have become effective (the
first day of the month following the month in which the retired Participant had
been married to the designated spouse for one year).

 

Any Surviving Spouse benefit election by the retired Participant under
Article IV, Section 1 of the Qualified Retirement Plan shall apply to the
survivor benefit payable under this Plan.  Any formula used to calculate the
reduction in the retired Participant’s monthly benefit under the Qualified
Retirement Plan and Sections 3.2, 3.3, and 3.4 of this Plan will also apply.

 

16

--------------------------------------------------------------------------------


 


SECTION 7.    FINANCING OF BENEFITS


 

7.1                                 Contractual Obligation.  It is intended that
the Company is under a contractual obligation to make the payments under this
Plan when due.  No benefits under this Plan shall be financed through a trust
fund or insurance contracts or otherwise.  Benefits shall be paid out of the
general funds of the Company.

 

7.2                                 Unsecured General Creditor.  Neither the
Participant nor the Surviving Spouse shall have any interest whatsoever in any
specific asset of the Company on account of any benefits provided under this
Plan.  The Participant’s (or Surviving Spouse’s) right to receive benefit
payments under this Plan shall be no greater than the right of any unsecured
general creditor of the Company.

 

7.3                                 Funding.  All amounts paid under this Plan
shall be paid in cash from the general assets of the Company.  Such amounts
shall be reflected on the accounting records of the Company, but shall not be
construed to create, or require the creation of, a trust, custodial or escrow
account.  No Participant shall have any right, title or interest whatever in or
to any investment reserves, accounts or funds that the Company may purchase,
establish or accumulate to aid in providing the benefits under this Plan. 
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create a trust or fiduciary relationship of any kind between the Company
and a Participant or any other person.  Neither shall an employee acquire any
interest greater than that of an unsecured creditor.

 

7.4                                 Vesting.  Benefits under this Plan shall
become nonforfeitable at the earlier of Disability, or Retirement under the
Traditional Pension Option of the Qualified Retirement Plan after reaching age
60 or after five years of service credit and Termination or Retirement under the
Qualified Retirement Plan Contemporary Pension Option.  Notwithstanding the
preceding sentence, a Participant or his beneficiary shall have no right to
benefits hereunder if the Company determines that he engaged in a willful,
deliberate or gross act of commission or omission which is substantially
injurious to the finances or reputation of the Company.

 

7.5                                 Administration.  This Plan shall be
administered by the Company which shall have, to the extent appropriate, the
same powers, rights, duties and obligations with respect to this Plan as it does
with respect to the Qualified Retirement Plan; provided, however, that the
determination of the Company as to any questions arising under this Plan,
including questions of construction and interpretation shall be final, binding,
and conclusive upon all persons.

 

7.6                                 Expenses.  The expenses of administering the
Plan shall be borne by the Company.

 

7.7                                 Indemnification and Exculpation.  The
agents, officers, directors, and employees of the Company and its affiliates
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability, or expenses that may be imposed upon or reasonably
incurred by them in connection with or resulting from

 

17

--------------------------------------------------------------------------------


 

any claim, action, suit, or proceeding to which they may be a party or in which
they may be involved by reason of any action taken or failure to act under this
Plan and against and from any and all amounts paid by them in settlement (with
the Company’s written approval) or paid by them in satisfaction of a judgment in
any such action, suit, or proceeding.  The foregoing provision shall not be
applicable to any person if the loss, cost, liability, or expense is due to such
person’s gross negligence of willful misconduct.

 

7.8                                 Effect on Other Benefit Plans.  Amounts
credited or paid under this Plan shall not be considered to be compensation for
the purposes of a qualified pension plan or any other benefit plan maintained by
the Company.  The treatment of such amounts under other employee benefit plans
shall be pursuant to the provisions of such plans.

 

7.9                                 Tax Liability.  Pursuant to Section B-1.4,
the Company may withhold from any payment of benefits hereunder an amount equal
to the federal employment taxes (FICA) and federal, state local and foreign
income tax obligations arising from a Participant’s participation and accrual of
benefits under the Plan.

 

18

--------------------------------------------------------------------------------


 

APPENDIX A

 

ARTICLE A-1
APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

 

A-1.1      Application of this Article.  Notwithstanding anything in the Plan to
the contrary, the rules applicable to payment of Plan Benefits for Participants
who, as of 31 December 2006, have not commenced payment are set forth in this
Appendix A.

 

A-1.2      Retirement During Calendar Year 2007 or Later.  If a Participant
Retires after 31 December 2006, his Vested Plan Benefit shall be distributed in
a Lump Sum with a Payment Date that is the 15th day of the month following the
date that is (a) six months and one day following the date of his Retirement
plus (b) one day for every day of Vacation.  Such Lump Sum shall be calculated
using lump sum equivalency factors for a lump sum which is actuarially
equivalent to an immediate Single Life Annuity payable on the date determined in
accordance with clauses (a) and (b) of this Section A-1.2 and shall be based on
the Participant’s age on the date the Participant Retires plus one day for every
day of Vacation.

 

A-1.3      Termination During Calendar Year 2005 or Later.  If a Participant
incurs a Termination during calendar year 2005 or thereafter, his Vested Plan
Benefit shall be distributed in the form of a Lump Sum with a Payment Date that
is the later of (a) 31 January 2007 and (b) the 15th day of the month following
the date that is six months and one day after the date on which the Participant
incurred a Termination.  Such Lump Sum shall be calculated using lump sum
equivalency factors for a lump sum which is actuarially equivalent to a deferred
Single Life Annuity payable on the earliest date the Participant would be
eligible to receive unreduced benefits under the Qualified Retirement Plan and
based on the Participant’s age on the date of payment.

 

A-1.4      Termination Prior to 1 January 2005.  If a Participant incurred a
Termination prior to 1 January 2005, but as of 31 December 2006 had not yet
commenced payment of his Vested Plan Benefit, such Vested Plan Benefit shall be
paid in a Lump Sum on or before 30 November 2007.  The amount of the
Participant’s Plan Benefit shall be determined in accordance with Sections 3.2
and 3.5.

 

A-1.5      Separation from Service Following a Change in Control.  If a
Participant incurs a Separation from Service after 31 December 2006 and
following a Change in Control, and such Separation from Service is (i) by the
Company for “Cause” (as defined in Section 5.3), or (ii) by the Participant for
other than “Good Reason” (as defined in Section 5.4), then, notwithstanding
anything herein to the contrary, such Participant’s Vested Plan Benefit shall be
forfeited.

 

A-1.6  One-Time Lump Sum.  Effective 1 January 2008, Participants shall receive
an amount equal to the interest that would be credited on their Account for the
period beginning on the date of Separation from Service and ending on the
sixth-month anniversary thereof, determined by using an interest rate equal to
the average yield in September of the preceding Plan Year on 30-year Treasury
Constant Maturities (as

 

A-1

--------------------------------------------------------------------------------


 

published in October by the Internal Revenue Service).  This one-time lump sum
payment shall be paid at the same time as the first distribution of the
Participant’s Vested Plan Benefit under the Plan.

 

Participants who Separated from Service after 31 December 2004 and before 1
January 2008 shall also receive a one-time lump sum cash payment equal to the
amount that such Participants would have been paid had the preceding paragraph
been effective on the date of their Separation from Service, provided that the
average yield in September 2007 on 30-year Treasury Constant Maturities (as
published in October 2007 by the Internal Revenue Service) shall be used in
determining the amount of such one-time lump sum payment.  This one-time lump
sum payment shall be paid on or before 29 February 2008, but in no event earlier
than the date that is six months and one day after the date of the Participant’s
Separation from Service.

 

ARTICLE A-2
DEATH AND DISABILITY BENEFITS

 

A-2.1      Application of Article A-2.

 

(a)           Death.  This Article A-2 addresses the survivor benefit or death
benefit (in each case, if any) under this Plan with respect to a Participant who
incurs a Separation from Service due to his death on or after 1 January 2007.

 

(b)           Disability.  This Article A-2 addresses the Payment Date and the
Plan Benefit of a Participant who incurs a Separation from Service due to his
Disability on or after 1 January 2007.

 

A-2.2      No Additional Rights Because of Death.  No Vesting Solely as a Result
of Death.  No survivor or death benefit shall be payable to any person under
this Article A-2 in respect of a Participant unless the Participant had a Vested
Plan Benefit on the date of death.

 

A-2.3      Rules Based on Timing of Death.

 

(a)           Survivor or Death Benefits to Unmarried Participants.  If a
Participant is not married to a Surviving Spouse:

 

(1)           as of the date of his Separation from Service and (i) he is an
active employee (i.e., has not incurred a Separation from Service) of the
Company as of the date immediately preceding his Separation from Service and
(ii) such Separation from Service is by reason of the Participant’s death, no
survivor benefit or death benefit with respect to such Participant’s Vested Plan
Benefit, if any, shall be payable to any person and such Plan Benefit shall be
forfeited as of the date of death; or

 

(2)           as of the date of his death and his Separation from Service occurs
prior to the date of death, the survivor benefit or death benefit with respect
to

 

A-2

--------------------------------------------------------------------------------


 

such Participant’s Vested Plan Benefit, if any, shall be payable to such
Participant’s estate in accordance with the time and form of payment set forth
in Section A-2.3(c).

 

(b)           Separation From Service Due to Death.

 

(1)           If an active Participant (i.e., a Participant who has not incurred
a Separation from Service) who is Retirement Eligible and who satisfies the
requirements of Section 6.1 incurs a Separation from Service due to his death
and, as of the date of death, has been married to a Spouse for at least one year
immediately prior to the date of death, the Surviving Spouse shall be paid a
single lump sum equal to 55% of the Lump Sum payable to the Participant had the
Participant Retired on the date of his death.  Such Lump Sum shall be calculated
using lump sum equivalency factors for a Single Life Annuity payable immediately
based on the Participant’s age at the date of death.  Notwithstanding anything
in Section A-1.1, A-1.2 or A-1.3 to the contrary regarding the time or form of
payment, such lump sum distribution to the Surviving Spouse shall be made on the
15th day of the month following the month in which the Participant dies.

 

(2)           If an active Participant who is not Retirement Eligible and who,
as of the date of death, satisfies Section 6.1 incurs a Separation from Service
by reason of his death and, as of the date of death, has been married to a
Spouse for at least one year immediately prior to the date of death, the
Surviving Spouse shall be paid a single lump sum equal to 55% of the Lump Sum
payable to the Participant had the Participant lived until the earliest date on
which he would be eligible for an unreduced benefit under the Qualified
Retirement Plan and then Retired.  Such lump sum payable to the Surviving Spouse
shall be calculated using the lump sum equivalency factors for a Lump Sum which
is actuarially equivalent to a deferred Single Life Annuity payable on the
earliest unreduced benefits date under the Qualified Retirement Plan had the
Participant lived to Retire and based on the Participant’s age at the date of
death.  The Lump Sum payable pursuant to this Section A-2.3(b)(2) shall be paid
on the 15th day of the month following the month in which the Participant dies,
notwithstanding anything to the contrary in Section A-1.1, A-1.2 or A-1.3
regarding the time or form of payment.

 

(c)           Death After Separation from Service and Prior to Payment of Lump
Sum.  If a Participant dies after his Separation from Service but prior to the
receipt of the Lump Sum distribution, such Lump Sum shall be determined and paid
in accordance with Section A-1.2 or A-1.3, as applicable.

 

A-2.4      Separation from Service Due to Disability.

 

(a)           Separation from Service on or After 1 January 2007.  A Participant
who incurs a Separation from Service due to a Disability on or after 1
January 2007, shall receive a distribution of his Plan Benefit in a Lump Sum
paid in accordance with Section A-1.2 or A-1.3.  The Participant’s immediate
Single Life Annuity, which is then converted into a Lump Sum in accordance with
Section 3.5, shall be determined in accordance with Section 3.2 as though the
Participant (i) had remained employed with the Company until the first day of
the calendar month following his or her 65th birthday,

 

A-3

--------------------------------------------------------------------------------


 

(ii) received Average Pensionable Pay or Career Average Pay, as the case may be,
determined as of the end of the elimination period under the John Deere Long
Term Disability Plan for Salaried Employees, and (iii) then incurred a
Separation from Service with the Company, except that service as an Officer
shall be determined for the period of time prior to the Disability.

 

(b)           Separation From Service Prior to 1 January 2005.  If a Participant
incurred a Separation from Service due to Disability prior to 1 January 2005, is
entitled to a Plan Benefit based in part on credit for service with the Company
after 31 December 2004 and, as of 1 January 2005, has not commenced payment of
his Plan Benefit, such Plan Benefit shall be paid in a Lump Sum in accordance
with Section A-1.2 or A-1.3; provided, however, that if the date specified for
payment under Section A-1.2 or A-1.3 is prior to 30 November 2007, such Lump Sum
shall be paid on or before 30 November 2007.  The amount of the Participant’s
Plan Benefit shall be determined in accordance with Section 3.2 and
Section A-2.4(a).

 

(c)           The provisions of this Section A-2.4 shall be superseded by
Section A-2.3 in the event that a Participant’s death occurs prior to payment of
his entire Plan Benefit.

 

A-2.5      Return to Work Following Disability.  If a Participant who has
commenced payment of his Plan Benefit returns to work with the Company following
his Separation from Service due to Disability and is eligible to become a
Participant upon such return to work, such Participant shall begin accruing a
new Plan Benefit.  The determination of such Participant’s new Plan Benefit
shall include the period beginning on the date of such Participant’s initial
Separation from Service and ending on his subsequent Separation from Service
following his return to work.  Upon such Participant’s subsequent Separation
from Service, the Participant’s new Plan Benefit shall equal his or her
(i) Aggregate Plan Benefit, less (ii) the Lump Sum value of the Plan Benefit
which the Participant previously received with interest credited from the date
of receipt through the date of subsequent payment using the interest rate
described in Section 3.5, and shall be paid to the Participant in a Lump Sum in
accordance with Section A-1.2 or A-1.3, as applicable, based on the date of such
subsequent Separation from Service.  For purposes of this Section A-2.5, the
Participant’s Aggregate Plan Benefit means the Plan Benefit the Participant
would be entitled to receive had he or she remained continuously employed with
the Company from his initial date of hire through the date of the Participant’s
subsequent Separation from Service, recalculated pursuant to Sections 3.2-3.4
based on all service as an Officer and a non-Officer and all compensation paid
by the Company, solely to the extent that such service and compensation are
considered under the Traditional Pension Option or the Contemporary Pension
Option, as applicable.

 

A-4

--------------------------------------------------------------------------------


 

APPENDIX B

 

ARTICLE B-1

MISCELLANEOUS PROVISIONS

 

B-1.1       Application of this Article.  For purposes of clarification, the
provisions in this Appendix B supplement the provisions in Appendix A, and are
effective 1 January 2007 unless otherwise provided.

 

B-1.2       Impact of Vacation.  If a Participant’s Retirement occurs
immediately prior to or during such Participant’s Vacation, then, solely for
purposes of determining the amount of the Plan Benefit for a Participant, such
Participant’s Separation from Service shall be determined in accordance with the
Prior Plan and the Participant shall be eligible to accrue benefits in
accordance with the Plan until such Separation from Service; provided, however,
that solely for purposes of this Section B-1.2, Vacation shall exclude any day
of vacation not used by the Participant to extend his service under the
Qualified Retirement Plan.

 

B-1.3       Impact of Leave of Absence and Special Paid Leave of Absence.

 

(a)           Leave of Absence.  If a Participant who has commenced payment of
his Plan Benefit returns to work with the Company following his Separation from
Service due to an approved Leave of Absence and is eligible to become a
Participant upon such return to work, such Participant shall begin accruing a
new Plan Benefit.  Upon such Participant’s subsequent Separation from Service,
the Participant’s new Plan Benefit shall equal his or her (i) Aggregate Plan
Benefit, less (ii) the Plan Benefit which the Participant previously received
with interest credited annually using the interest rate described in
Section 3.5, and shall be paid to the Participant in a Lump Sum in accordance
with Section A-1.2 or A-1.3, as applicable, based on the date of such subsequent
Separation from Service.  For purposes of this Section B-1.3, the Participant’s
Aggregate Plan Benefit means the Participant’s Plan Benefit determined as though
the Participant had never commenced payment of his Plan Benefit upon the
original Separation from Service, recalculated pursuant to Sections 3.2-3.4
based on all service as an Officer or Executive and a non-Officer and all
compensation paid by the Company, solely to the extent that such service and
compensation are considered under the Traditional Pension Option or the
Contemporary Pension Option, as applicable.

 

(b)           Special Paid Leave of Absence.  Solely for purposes of determining
the amount of such Participant’s Vested Plan Benefit, a Participant who incurs a
Separation from Service by reason of a Special Paid Leave of Absence shall
receive a distribution of his Plan Benefit in a Lump Sum paid in accordance with
Section A-1.3.  The Participant’s immediate Single Life Annuity, which is then
converted into a Lump Sum in accordance with Section 3.5, shall be determined in
accordance with Section 3.2 as though the Participant (i) had remained employed
with the Company until the expiration of such Participant’s Special Paid Leave
of Absence, (ii) received Average Pensionable Pay or Career Average Pay, as the
case may be, determined as of the date of the Participant’s

 

B-1

--------------------------------------------------------------------------------


 

commencement of the Special Paid Leave of Absence, and (iii) then incurred a
Separation from Service with the Company.

 

B-1.4       No Acceleration or Delay.  The Administrator shall not accelerate or
delay payment under the Plan except to the extent that such acceleration
(including as a result of a “change in control” within the meaning of the
default provisions of Section 409A) or delay shall not cause any person to incur
additional taxes, interest or penalties under Section 409A (“Section 409A
Compliance”).

 

ARTICLE B-2

AMENDMENT AND TERMINATION

 

B-2.1       Amendment and Termination.  Notwithstanding any provision in this
Plan to the contrary, the Board of Directors, the Committee, or the Deere &
Company Management Compensation Committee shall have the unilateral right to
amend, modify or terminate the Plan at any time.  The Vice President of Human
Resources of the Company shall have the unilateral right to amend or modify the
Plan to the extent the Vice President of Human Resources of the Company deems
such action to be necessary or advisable to avoid the imposition on any person
of adverse or unintended tax consequences under Section 409A.  Any
determinations made by the Board of Directors, the Committee, the Management
Compensation Committee, or the Vice President of Human Resources of the Company
under this Section B-2.1 shall be final, conclusive and binding on all persons.

 

B-2.2       Plan Benefit in the Event of Termination.  With respect to a
Participant’s Plan Benefit, if the Plan is terminated, Plan Benefits shall be
paid in accordance with Appendix A, unless the Board of Directors or the
Committee, in its discretion and in full and complete settlement of the
Company’s obligations under this Plan, causes the Company to distribute the full
amount of a Participant’s then accrued and Vested Plan Benefit to the
Participant in a Lump Sum; provided, that such distribution may be effected in a
manner that will result in Section 409A Compliance.

 

ARTICLE B-3

DEFINITIONS

 

B-3.1       Section References.  All references to sections are, unless
otherwise indicated, references to sections of the Plan, including the
appendices.

 

B-3.2       Terms Defined.  Except as otherwise provided, whenever used in
Appendix A, the following terms shall have the meanings set forth below:

 


(A)           “ANNUITY” MEANS A SINGLE LIFE ANNUITY OR A JOINT AND SURVIVOR
ANNUITY.


 


(B)           “COMMITTEE” MEANS THE COMPANY’S PENSION PLAN OVERSIGHT COMMITTEE.


 

B-2

--------------------------------------------------------------------------------


 


(C)           “JOINT AND SURVIVOR ANNUITY” SHALL HAVE THE MEANING SET FORTH IN
THE QUALIFIED RETIREMENT PLAN.


 


(D)           “LUMP SUM” MEANS THE ACTUARIAL EQUIVALENT OF A PARTICIPANT’S PLAN
BENEFIT PAYABLE IN A SINGLE CASH LUMP SUM ON THE PAYMENT DATE.


 


(E)           “PAYMENT DATE” MEANS THE DATE THE PARTICIPANT RECEIVES HIS PLAN
BENEFIT, IN ALL CASES IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE PLAN.


 


(F)            “PLAN BENEFIT” MEANS, AS OF A GIVEN DATE, THE TOTAL BENEFIT
PAYABLE UNDER THE PLAN TO A PARTICIPANT, EXPRESSED AS A SINGLE LIFE ANNUITY IN
ACCORDANCE WITH THE RULES OF SECTION 3.2, COMMENCING ON THE PARTICIPANT’S NORMAL
RETIREMENT DATE OR POSTPONED RETIREMENT DATE, AS APPLICABLE, THAT A PARTICIPANT
HAS ACCRUED UNDER THE PLAN.


 


(G)           “PRIOR PLAN” MEANS THE TERMS OF THE PLAN IN EFFECT IMMEDIATELY
PRIOR TO 1 JANUARY 2005, AS SET FORTH IN THE COMPANY’S WRITTEN DOCUMENTS, RULES,
PRACTICES AND PROCEDURES APPLICABLE TO THIS PLAN.


 


(H)           “RETIREMENT” OR “RETIRE” MEANS A SEPARATION FROM SERVICE BY A
PARTICIPANT WHO IS THEN RETIREMENT ELIGIBLE.


 


(I)            “RETIREMENT ELIGIBLE” MEANS ELIGIBLE FOR A NORMAL RETIREMENT
BENEFIT OR AN EARLY RETIREMENT BENEFIT WITHIN THE MEANING OF THE TERMS OF THE
QUALIFIED RETIREMENT PLAN IN EFFECT AS OF 1 JANUARY 2007.


 


(J)            “SECTION 409A” MEANS SECTION 409A OF THE CODE AND THE APPLICABLE
RULINGS AND REGULATIONS PROMULGATED THEREUNDER.


 


(K)           “SECTION 409A COMPLIANCE” HAS THE MEANING SET FORTH IN
SECTION B-1.4.


 


(L)            “SEPARATION FROM SERVICE” MEANS, WITH RESPECT TO A PARTICIPANT, A
SEPARATION FROM SERVICE WITHIN THE MEANING OF THE DEFAULT RULES OF SECTION 409A;
PROVIDED THAT:


 

(1)           FOR PURPOSES OF DETERMINING WHICH ENTITIES ARE TREATED AS A SINGLE
“SERVICE RECIPIENT” WITH THE COMPANY, THE PHRASE “AT LEAST 20 PERCENT” SHALL BE
SUBSTITUTED FOR THE PHRASE “AT LEAST 80 PERCENT” EACH PLACE IT APPEARS IN
SECTIONS 1563(A)(1), (2) AND (3) OF THE CODE AND SECTION 1.414(C)-2 OF THE
TREASURY REGULATIONS, AS PERMITTED UNDER SECTION 1.409A-1(H)(3) OF THE TREASURY
REGULATIONS; AND

 

(2)           A PARTICIPANT ABSENT FROM WORK DUE TO DISABILITY SHALL INCUR A
SEPARATION FROM SERVICE 29 MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT WAS
FIRST DISABLED.

 

B-3

--------------------------------------------------------------------------------


 


(M)          “SINGLE LIFE ANNUITY” MEANS A PARTICIPANT’S PLAN BENEFIT PAYABLE IN
MONTHLY INSTALLMENTS OVER THE LIFE OF THE PARTICIPANT, COMMENCING AS OF THE
PAYMENT DATE AND ENDING WITH THE PAYMENT DUE FOR THE MONTH IN WHICH THE
PARTICIPANT DIES, WITH NO FURTHER PAYMENTS ON HIS BEHALF AFTER HIS DEATH.


 


(N)           “SPECIAL PAID LEAVE OF ABSENCE” HAS THE MEANING SET FORTH IN THE
DEERE & COMPANY POLICY FOR SPECIAL PAID LEAVE OF ABSENCE FOR SALARIED EMPLOYEES.


 


(O)           “TERMINATION” MEANS A SEPARATION FROM SERVICE BY A PARTICIPANT WHO
IS NOT RETIREMENT ELIGIBLE.


 


(P)           “VACATION” MEANS ONE OR MORE DAYS, AS THE CASE MAY BE, OF SUCH
VACATION TO WHICH THE PARTICIPANT IS ENTITLED PURSUANT TO THE POLICIES AND
PRACTICES OF THE COMPANY THEN IN EFFECT AND (I) AS OF THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE, DEFERRED FROM A PRIOR ANNIVERSARY YEAR
AND UNUSED AS OF SUCH SEPARATION FROM SERVICE, (II) EARNED IN THE CURRENT
ANNIVERSARY YEAR AND UNUSED AS OF SUCH SEPARATION FROM SERVICE AND (III) IF A
PARTICIPANT’S VACATION DESCRIBED IN CLAUSE (I) OR (II) OF THIS DEFINITION IS
USED IN THE ANNIVERSARY YEAR FOLLOWING THE ANNIVERSARY YEAR IN WHICH SUCH
SEPARATION FROM SERVICE OCCURS, EARNED IN SUCH FOLLOWING ANNIVERSARY YEAR,
WHETHER OR NOT USED BY THE PARTICIPANT.


 


(Q)           “VESTED PLAN BENEFIT” MEANS THE PORTION OF THE PARTICIPANT’S PLAN
BENEFIT THAT HAS VESTED IN ACCORDANCE WITH ARTICLE 3.


 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

 

TITLES AS OF

 

1 NOVEMBER 1996

 

OFFICER SINCE

 

 

 

 

 

Hans W. Becherer

 

Chairman & COO & CEO

 

26 Apr 1977 (Retired)

 

 

 

 

 

Bernard L. Hardiek

 

President, Worldwide

Ag. Equipment Division

 

26 Aug 1987 (Retired)

 

 

 

 

 

Ferdinand F. Korndorf

 

President, Worldwide

Commercial & Consumer

Equipment Division

 

23 Sep 1991 (Retired)

 

 

 

 

 

John K. Lawson

 

Sr. VP, Engineering,

Information & Technology

 

27 Feb 1985 (Retired)

 

 

 

 

 

Eugene L. Schotanus

 

Executive VP

Financial Services

 

29 Jan 1974 (Retired)

 

 

 

 

 

Joseph W. England

 

Sr. VP, Worldwide Parts

& Corp. Administration

 

29 Jan 1974 (Retired)

 

 

 

 

 

Pierre E. Leroy

 

President, Worldwide

Industrial Equipment Div.

 

12 Dec 1985 (Retired)

 

 

 

 

 

Michael S. Plunkett

 

Sr., VP, Engineering,

Technology & HR

 

29 Jan 1980 (Retired)

 

 

 

 

 

Frank S. Cottrell

 

VP, General Counsel

& Corporate Secretary

 

26 Aug 1987 (Retired)

 

 

 

 

 

Robert W. Lane

 

Chairman & CEO

 

16 Jan 1996

 

 

 

 

 

John S. Gault

 

former VP, Engr., Info, &

Tech.

GM, Harvester

 

01 Jan 1994 (Retired)

 

I-1

--------------------------------------------------------------------------------


 

 

 

TITLES AS OF

 

1 NOVEMBER 1996

 

OFFICER SINCE

 

 

 

 

 

Glen D. Gustafson

 

former Comptroller

Dir., Bus. Planning

 

28 Jul 1981 (Retired)

 

 

 

 

 

Robert W. Porter

 

Sr. VP, North American

Ag. Marketing

 

16 Nov 1994 (Retired)

 

 

 

 

 

Adel A. Zakaria

 

Executive VP, Global Tractor 

& Implement Sourcing

 

01 Apr 1992

 

 

 

 

 

James D. White

 

Sr. VP, Manufacturing

 

26 Aug 1987 (Retired)

 

 

 

 

 

Mark C. Rostvold

 

Sr. VP, Worldwide

Commercial & Consumer

Equip. Division

 

26 Aug 1987 (Retired)

 

 

 

 

 

Dennis E. Hoffmann

 

President

John Deere Insurance

 

05 Dec 1990 (Retired)

 

 

 

 

 

Michael P. Orr

 

President

John Deere Credit Company

 

05 Dec 1990 (Retired)

 

 

 

 

 

Richard J. VanBell

 

President

John Deere Health Care

 

16 Jan 1994 (Retired)

 

I-2

--------------------------------------------------------------------------------